Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com September 30, 2010 Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re:Allianz Life Insurance Company of North America Allianz Life Variable Account B Pre-Effective Amendment No. 1 File Nos. 333-166408 and 811-05618 Dear Ms. Samuel: We received oral comments from you today with respect to Registrant's above-referenced Pre-Effective Amendment No. 1 to Registration Statement Nos. 333-166408 and 811-05618. Attached to this letter are redlined pages of the prospectus that have been revised to respond to your comments. All page numbers in this letter refer to the redlined courtesy copy that was sent to you on August 12. 1.Footnote one to the Investment Option list on page 2 Comment: Please revise footnote 1 to indicate that these are all the Investment Options available under the Income Advantage Account. Response: Revised. 2.Section 11, The Annuity Phase – When Annuity Payments Begin page 38 Comment: Please correct the typographical error in the first note. Response: Revised. AZL-RetPro-N-4 page 1 3.Section 15, Other Information – The Separate Account page 43 Comment: Please remove the sentence indicating Separate Account obligations are not generalized obligations of Allianz Life and restore the sentence indicating Contract obligations are obligations of Allianz Life. Response: Revised. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By:/s/ Stewart D, Gregg Stewart D. Gregg AZL-RetPro-N-4 page 2
